0011-35-EPIB35-00472574-1017338             OFFICE OF THE CHAPTER 13 TRUSTEE
                                                  LAUREN A. HELBLING, TRUSTEE
                                   For Cases Filed under Chapter 13 in the United States Bankruptcy Court
                                           Northern District of Ohio - Eastern Division (Cleveland)



          IN RE: MARY BECK                                                   Case Number: 19-13286-jps
                 7542 ANDREA                                                 Chapter 13 Proceedings
                 MENTOR, OH 44060                                            Judge Jessica E. Price Smith
                                                    Debtor(s)                NOTICE OF INTENTION TO PAY CLAIMS




               This Notice of Intention to Pay Claims ("Notice") lists the proofs of claim that have been filed in the above
          captioned Chapter 13 bankruptcy case. This Notice is being served upon the Debtor(s) and the attorney
          for the Debtor(s) so that claims may be reviewed and a determination made whether any claim should be
          objected to, whether the Debtor(s) should file a claim for any creditor that has failed to file a claim, and whether
          the Debtor(s') bankruptcy plan should be modified due to the claims that have been filed.
              Unless a party in interest files an objection to a claim and requests a hearing before the United States
          Bankruptcy Court, Northern District of Ohio - Eastern Division within 30 days of the date of this notice, said
          claims will be paid according to the terms of the plan.
               A claim may appear on this notice more than once if the claim filed or the confirmed Chapter 13 plan
          specifies that a claim is to be divided into portions with separate treatment for each portion. Creditors may
          appear to have both "filed" and "not filed" claims as Debtor(s) may owe the same creditor on multiple accounts.
          As debts are often times bought and sold, Debtor(s) may not recognize the names of some of the creditors
          listed. Bankruptcy counsel should be able to answer questions regarding any claims shown in this Notice.
              Copies of this Notice have been served on the Debtor(s) and the attorney for the Debtor(s) on this day
          at their address as it appears in this proceeding.

          NOTICE TO DEBTOR(S): FOR YOUR CASE TO BE SUCCESSFUL IT IS IMPORTANT TO REVIEW THIS
          DOCUMENT WITH YOUR ATTORNEY.




          /s/ Lauren A. Helbling
          Lauren A. Helbling
          Chapter 13 Trustee
          200 Public Square, Suite 3860                                                                     Oct 31, 2019
                                                                                              DATE:
          Cleveland OH 44114-2321
          Phone (216) 621-4268        Fax (216) 621-4806
          Email: 13Trustee@ch13cleve.com
          Website: www.13trusteecleveland.com




 Page 1


                    19-13286-jps        Doc 30       FILED 11/17/19         ENTERED 11/17/19 10:36:29                  Page 1 of 3
0011-35-EPIB35-00472574-479331           OFFICE OF THE CHAPTER 13 TRUSTEE
                                               LAUREN A. HELBLING, TRUSTEE


                                                         SECURED CLAIMS

        The following creditors have filed SECURED proofs of claim. Typically, this means that the creditor financed the
        purchase of an item (and retained a lien on the item), or that something has been pledged as collateral for the
        debt. This may also include real estate taxes, purchased real estate tax obligations, and certain judgment and
        tax claim liens. NOTE: Depending on the way the debt is provided for in the bankruptcy plan, the amount of the
        claim is not necessarily the amount that will be paid by the Trustee.

                                                                    Account #                          Interest
                       Creditor                        Claim #    (last 4 digits)    Claim Amount        Rate          Collateral

      KELLOGG COMMONS CONDOMINIUM                        007         ONGO              999,999.99      0.00%      7542 ANDREA
      KELLOGG COMMONS CONDOMINIUM                       007A          7542                5,942.50     0.00%      7542 ANDREA
      LAKE COUNTY TREASURER                              001                              3,085.22     3.00%      3.5% 7542 ANDREA 2018

                                                        MORTGAGE CLAIMS

        The following MORTGAGE creditors have filed proofs of claim. Usually, these claims represent missed mortgage
        payments and/or escrow advances. If so specified in the confirmed plan, the ongoing monthly mortgage
        payment will be made to these creditors as well. If a proof of claim has not been filed by or on behalf
        of a mortgage creditor, the Trustee will not disburse mortgage payments to this creditor. Funds held by the
        Trustee will therefore be disbursed to other creditors.

                                                                    Account #
                       Creditor                        Claim #    (last 4 digits)   Arrearage Amount

      INTEGRITY SOLO 401K TRUST                         002A          ARRE              15,480.57


                                                         PRIORITY CLAIMS

        The following creditors have filed PRIORITY proofs of claim. These are most commonly tax obligations, but
        may also include domestic support obligations or certain other governmental obligations which may have been
        incurred because of the ownership and/or operation of a business. Priority claims are not paid interest.

                                                                    Account #
                       Creditor                        Claim #    (last 4 digits)     Claim Amount

      None


                                                 GENERAL UNSECURED CLAIMS

        The following creditors have filed GENERAL UNSECURED proofs of claim. These debts would commonly
        include utility, medical, credit card and student loan obligations. Typically, unsecured claims are not paid interest.


                                                                    Account #
                       Creditor                        Claim #    (last 4 digits)     Claim Amount

      ATLAS ACQUISITIONS LLC ASSIGNEE OF                 004          7271                 650.01
      MERRICK BANK                                       003          4676                2,132.43
      PORTFOLIO RECOVERY ASSOCIATES LLC                  005          7446                1,097.28
      PORTFOLIO RECOVERY ASSOCIATES LLC                  006          5678                 819.47




 Page 2 of 3
                    19-13286-jps     Doc 30      FILED 11/17/19           ENTERED 11/17/19 10:36:29                  Page 2 of 3
0011-35-EPIB35-00472574-479331          OFFICE OF THE CHAPTER 13 TRUSTEE
                                              LAUREN A. HELBLING, TRUSTEE


                                   CREDITORS THAT HAVE NOT FILED PROOFS OF CLAIM

        The following creditors listed in the schedules filed with the Bankruptcy Court have not filed a proof of claim. As
        they have not filed a proof of claim, they will not receive any distributions from the Trustee. These claims may be
        secured claims, mortgage claims, priority claims or general unsecured claims. A creditor may appear on this list
        more than once if the creditor was listed as having more than one claim in the bankruptcy schedules. A creditor
        may appear to have both "filed" and "not filed" claims as the Debtor(s) may owe the same creditor on multiple accounts.
        It is possible that a debt may be discharged even if the creditor does not file a proof of claim. It is also possible that
        it may be in the Debtor(s') best interest to have a proof of claim filed on a creditor's behalf if the creditor has not
        filed a proof of claim on their own. Debtors should discuss these matters with their attorney.

      BERKSHIRE HATHAWAY HOME
      CAPITAL ONE BANK
      CREDIT ONE BANK
      IC SYSTEMS INC
      PNC BANK
      WILLIAM C BEHRENS




 Page 3 of 3
                    19-13286-jps    Doc 30      FILED 11/17/19         ENTERED 11/17/19 10:36:29              Page 3 of 3
